United States Court of Appeals
                      For the First Circuit


No. 07-1384

               SECURITIES AND EXCHANGE COMMISSION,

                      Plaintiff, Appellant,

                                v.

                 JAMES TAMBONE AND ROBERT HUSSEY,

                      Defendants, Appellees.



                           ERRATA SHEET


     The opinion en banc of this Court issued on March 10, 2010, is
amended as follows:

     On page 40, line 1, insert a second "R"         in   Judge
     Torruella's last name to read: "TORRUELLA"